DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 17/064,537 (10/06/20) filed on 12/15/21.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “wherein said first chip and said second chip are on a same side of said device.” 
This should be -- wherein said first contact chip and said second contact chip are on a same side of said device.  --
To avoid undue interpretation, consistent terminology should be used.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham, US Pat. No. 10,217,099 in view of Kamaal, US Pub. No. 2021/0279719.
Re Claim 1:  Cheatham discloses a device, comprising: 
a first contact chip with a first primary account number (PAN) in storage, said first PAN associated with a first payment method (Cheatham, abstract, Fig. 1A, col. 7, lines 33 - 61; col. 8, line 4 -  col. 8, line 32; col. 9, lines 1 - 11, See also MPEP § 2103 I. C. MPEP § 2111.04 interpreted akin to a “wherein” that is not further limiting of the claimed invention); 
and a second contact chip with a second PAN in storage, said second PAN associated with a second payment method (Cheatham, abstract, Fig. 1B, col. 7, lines 33 - 61; col. 8, line 4 -  col. 8, line 32; col. 9, lines 1 - 11, See also MPEP § 2103 I. C. MPEP § 2111.04 interpreted akin to a “wherein” that is not further limiting of the claimed invention).
	Cheatham fails to explicitly disclose: 
wherein said first chip and said second chip are on a same side of said device.  

wherein said first chip and said second chip are on a same side of said device (Kamaal, Figs. 1A, 1B, 2A, 2B, [0019] [0022] [0023] [0024] [0026] [0030] [0031] [0036], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause is not further limiting of the claimed invention).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Cheatham by adopting the teachings of Kamaal to provide wherein said first chip and said second chip are on a same side of said device.  
	As suggested by Kamaal, one would have been motivated to provide location flexibility to appropriate standards or reader requirements.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham in view of Kamaal as applied to claim 1 above, and further in view of Matthews, US Pub. No. 2009/0216638.
Re Claim 2:  Cheatham in view of Kamaal discloses the claimed invention supra and Cheatham further discloses wherein said first payment method is credit (Cheatham, col. 6, lines 4 - 21; col. 7, line 62+ - col. 8, line 3, See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause is not further limiting of the claimed invention). 
	Cheatham fails to explicitly disclose:
said second payment method is equated monthly installments (EMI).
	Matthews discloses:
said second payment method is equated monthly installments (EMI) (Matthews, abstract, [0009] [0010] [0011] [0012] [0017] [0021], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause is not further limiting of the claimed invention).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Cheatham in view of Kamaal by adopting the teachings of Matthews to provide  herein said first payment method is credit, and said second payment method is equated monthly installments (EMI).
	One would have been motivated to provide choice and flexibility to the user.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Response to Arguments
Prior Art
Applicant argues the prior art fails to explicitly disclose, “wherein said first chip and said second chip are on a same side of said device.”
Applicant’s arguments have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697